DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a process for preparing a prepolymer.

Group II, claims 11-15 and 20-21, drawn to a prepolymer comprising a group of formula (IV).

Group III, claim 17, drawn to a cross-linked polymer.

Group IV, claim 18-19, drawn to a process for preparing a cross-linked polymer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I contains a special technical feature such as the process for preparing a prepolymer, and this special technical feature is not present in Groups II-IV; Group II contains a special technical feature such as the prepolymer comprising a group of formula (IV), and this special technical feature is not present in Groups I and III-IV; Group III contains a special technical feature such as the cross-linked polymer, and this special technical feature is not present in Groups I-II and IV; Group IV contains a special technical feature such as the process for preparing a cross-linked polymer, and this special technical feature is not present in Groups I-III. Therefore, Groups I-IV lack the same or corresponding special technical features. 

A telephone call was made to Mr. Winston Zou (Reg. No. 79,741) on January 5, 2022 to request an oral election to the above restriction requirement, and Group I claims 1-10 have been elected for further prosecution.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-10 are active.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 4, 2021, September 10, 2021, and December 20, 2021 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kirsten Gruneberg (Reg. No. 47,297) on January 12, 2022.
Claims 17-19 have been cancelled.
Claim 11 has been amended as follows:
Line 1: delete the words “A prepolymer” and insert ---The prepolymer.according to claim 10, further----. 
Claim 22 has been added as follows:
22. The prepolymer according to claim 11, wherein the prepolymer is applied to a surface, gap, or a three-dimensional template, and the curable silicon-functionalized group is cured with ambient water.  

Allowable Subject Matter
Claims 1-10 are allowed. Claims 11-15 and 20-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an the restriction requirement between inventions of Group I, claims 1-10 the process for preparing a prepolymer as per claims 1-9, a prepolymer obtainable by the process of claim 1 as per claim 10, and Group II, claims 11-15 and 20-21 the prepolymer according to claim 10, further comprising a group of formula (IV) as per claim 11 in view of newly amended claim 11, as set forth in paragraphs 1 and 9 of current Office action, is hereby withdrawn and claims 11-15, 20-21, and a new claim 22 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is examiner’s statement of reasons for allowance:
The present claims 1-15 and 20-22 are allowable over the closest references: Brode et al. (U.S. Patent 3,632,557), Huber et al. (U.S. Patent Application Publication 2019/0352461 A1 or WO 2018/042030 A1), Bracht et al. (EP 2 468 791 A1), and Karim et al. (EP 1 506 964 A1).  
Brode discloses one component RTV silicon terminated organic polymers which will cure upon exposure to atmospheric moisture comprising an isocyanate terminated prepolymer containing at least two urethane linkages per polymer molecule wherein the isocyanate terminal groups have been reacted and capped with a trifunctional 
More specifically, the vulcanizable silicon terminated organic polymers are those comprising an isocyanate terminated polyurethane prepolymer having at least two urethane linkages per polymer molecule, wherein the isocyanate terminal groups have been reacted with a silicon compound of the formula: 

    PNG
    media_image1.png
    55
    361
    media_image1.png
    Greyscale

wherein R is a lower alkyl radical of from 1 to 6 carbon atoms; wherein R‘ is a divalent bridging radical selected from the groups consisting of a divalent hydrocarbon radical, a divalent hydrocarbon ether radical and a divalent hydrocarbon amino radical; and wherein Z is a member selected from the group consisting of S and NR" where R" is H or a lower alkyl radical of from 1 to 6 carbon atoms, to provide trialkoxy terminal end-blocking groups for said vulcanizable polymers which are bonded to the polyurethane prepolymer through a produced urea 

	
    PNG
    media_image2.png
    76
    276
    media_image2.png
    Greyscale


linking group or thiourethane linking group. 

    PNG
    media_image3.png
    79
    202
    media_image3.png
    Greyscale

Thus the vulcanizable polymers and their preparation can be graphically shown as follows:

    PNG
    media_image4.png
    309
    718
    media_image4.png
    Greyscale

wherein R, R and Z are the same as defined above (col. 1, line 49 through col. 2, line 28).
Huber discloses the use of an organocarbonate-modified prepolymer having at least an average of 1.5 carbonate, thiocarbonate, carbamate or thiocarbamate groups bonded directly to the polymer backbone each via an oxygen atom, where each of these oxygen atoms has its origin in the reaction of a primary, secondary or tertiary hydroxyl group of the polymer backbone and a reactive compound selected from the group consisting of a diorganocarbonate, a diorganothiocarbonate, a cyclic carbonate, a cyclic thiocarbonate, an N,N-diheterocyclourea derivative and an N,N-diheterocyclothiourea derivative, and also, the preparation of the alkoxysilane polymers (abstract).


    PNG
    media_image5.png
    813
    596
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    504
    607
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    265
    553
    media_image7.png
    Greyscale




in which R1 and R2 independently of one another are linear or branched C1 to C6 alkyl, C1 to C6 acyl, C3 to C8 cycloaliphatic, C6 to C10 aryl or imide radicals or C3 to C6 alcohols, 
R11 and R12 and also R13 and R14 in each case together form heterocyclic ring systems which may be aromatic or nonaromatic and are independent of one another, and where these ring systems may contain further heteroatoms selected from the group of oxygen, nitrogen, and sulfur or may contain functional groups selected from the group of acyl and thioacyl, as a reactant for the isocyanate-free and isothiocyanate-free preparation of alkoxysilane polymers, whose alkoxysilane groups are bonded via carbamate groups, thiocarbonate groups or thiocarbamate groups to the polymer backbone, 
where the at least on average 1.5 carbonate, thiocarbonate, carbamate or thiocarbamate groups are bonded directly via one oxygen atom each to the polymer backbone, this one oxygen atom each having its origin in the reaction of a primary, secondary or tertiary hydroxyl group of the polymer backbone and a reactive compound selected from the group consisting of a diorganocarbonate, a diorganothiocarbonate, a cyclic carbonate, a cyclic thiocarbonate, an N,N-diheterocyclourea derivative, and an N,N-diheterocyclothiourea derivative (claim 1).
Bracht discloses use of thiocarbonate compound (I) in a curable epoxide resin formulation comprising at least one epoxide resin and at least one amine curing agent for surface improvement of the cured epoxide resin formulation, where at least an amine curing agent comprises no mannich base includes, and the amine curing agent is 1, Z2, Z3: O or S, where at least Z1, Z2 and Z3 is S; R1: H, optionally (hetero)aliphatic group, optionally (hetero)aliphatic group, optionally (hetero)cyclic aliphatic group or optionally (hetero)aromatic group; R2: optionally substituted CxH 2x-1; x: 1-5; and n: 1-5. Independent claims are also included for: (1) producing the cured epoxide resin formulation with improved surface comprising curing the epoxide resin with at least one amine curing agent in the presence of at least (I); and (2) the cured epoxide resin obtained by the above mentioned method (abstract).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



 the compound of the general formula (I) corresponds to the 
general formula (II) (claims 1-3):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Karim discloses a linear polymer having thiourethane and disulfide bonds in the main chain and hydroxy groups in the side chains obtainable by reacting the cyclic 5-membered ring dithiocarbonate compounds of claim 1 having the general formula

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein, in the formula, R1, R2, and R3 are the same or different, each of which denotes hydrogen or a C1 to C4 straight-chain or branched alkyl, with a secondary diamine in an organic solvent and reacting the resultant intermediate compound with oxygen, wherein the pendant hydroxyl groups of the side chains in a further step are reacted with acyl halides, acid anhydrides, isocyanate, vinyl ether, or silyl chloride (claims 9-10).

reacting a compound A) with a compound B) and optionallv a compound C),
under exclusion of water, to obtain the prepolymer comprising the urethane group and the curable silicon-functional group,
wherein the compound A) comprises at least one five-membered cyclic monothiocarbonate group, and
wherein the compound B) comprises at least one amino group, selected
from the group consisting of primary amino groups, secondary amino groups, 
blocked primary amino groups, and blocked secondary amino groups, and 
wherein the compound C), if present, comprises at least one functional group that reacts with a group -SH,
wherein at least one of the compounds A), Bi, and optionally C) comprises a silicon-functional group, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Brode et al., Huber et al., Bracht et al., and Karim et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764